Citation Nr: 1602152	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for arthritis of the knees.

3. Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1966 to November 1968. He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco and Houston, Texas. The Waco RO has jurisdiction over the appeal. The Veteran testified at a hearing before a decision review officer (DRO) in July 2012. The transcript of that hearing was associated with the claims file in January 2015.

These matters have been previously remanded by the Board in May 2014, November 2014, and July 2015. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). As directed by the Board, the RO requested all identified private and VA medical records, and notified the Veteran of those records that were not available. The RO obtained from the Social Security Administration a complete copy of all adjudications and any underlying records. The RO obtained all necessary VA examinations and medical opinions, pursuant to the Board's remand directives. The RO also requested more information about the any prior worker's compensation claim related to the Veteran's 1974 back injury, but received no response from the Veteran.

The issues of service connection for arthritis of the knees and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran has a current back disability.

2. The Veteran's back was injured during service.

3. The Veteran's current back disability is etiologically related to service.


CONCLUSION OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). 

Under 38 C.F.R. § 3.303(b) (2015), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b) (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Combat Rule

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury. Competent evidence of a current disability and of a nexus between service and a current disability is still required. Wade v. West, 11 Vet. App. 302 (1998). 

Here, the Veteran's records, particularly his DD 214, indicate that the Veteran received the CIB, which is presumptively indicative of engaging in combat with the enemy. Therefore, 38 U.S.C.A. § 1154(b) is applicable.


Service Connection for a Back Disability - Analysis

In a July 2012 informal claim, the Veteran stated that he injured his back in Vietnam, after exiting a helicopter during a combat operation. He stated that the helicopter was hovering and he had to exit the helicopter by jumping out in full gear. In a July 2014 VA examination of his knee and lower leg conditions, the Veteran added more detail to his statements about injuries he sustained from jumping out of a helicopter during a combat mission. He stated that he hurt his back during a maneuver and had to jump out of a helicopter and hit a rice paddy. He stated that he was gone for several days out on the mission. The Veteran reported that after he got back to the camp, he was treated with bunker line light duty for several weeks. As discussed above, the Veteran is a combat veteran, and the Board finds that his description of this in-service injury is consistent with the circumstances, conditions, and hardships of his service. See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). Thus, the Board finds that the Veteran had an in-service back injury caused by jumping out of helicopters.

The Veteran's numerous medical treatment records show that he has a current back disability. The September 2015 VA examiner's diagnosis of scoliosis with spondylosis and post surgical change of partial bony fusion L4 with L5 and L5 with S1 vertebrae, as well as degenerative change of the right and left sacroiliac joints, is consistent with the numerous back diagnoses in the Veteran's VA treatment records.

The Veteran was afforded VA examinations as to the nature and etiology of his back disability in December 2012. The examiner opined that the Veteran's back disability occurred after military service, based on his history of back surgery in 1974 and lack of reported of back injury or complaints in the Veteran's service treatment records. This examination is inadequate as it did not assume as true the Veteran's report of an in-service back injury.

In July 2014, a VA examiner reviewed the Veteran's claims folder and provided an opinion as to the nature and etiology of his back disability. This examiner opined that it was less likely than not that the Veteran's back disability began during service or is otherwise linked to service.  However, this opinion is inadequate, as the examiner relied on the lack of back injury documented in the service treatment records, and did not provide a sufficient rationale for her opinion.

In April 2015, the July 2014 VA examiner reviewed the Veteran's claims folder and provided an opinion clarifying her July 2014 opinion. The examiner opined that it is less likely than not that any current back disability is related to service, or to any event, injury, or disease during service. This opinion is inadequate, as the examiner did not assume the Veteran's report of an in-service injury to be true, and relied on findings of previous inadequate examinations. 

The Veteran is competent to testify as to the onset and recurrence of his back pain and limited range of motion, as it is observable by a layperson. See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). During the July 2012 hearing before a DRO, the Veteran stated that he has had trouble with his back ever since he was in service. He also stated that he was told by a doctor in 1974, when he had back surgery, that his back problems were caused by an old injury. The Veteran has been consistent in reporting that he has experienced back problems since separation from service. Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's back disability has been unremitting since separation from service.

Thus, despite the VA examiners' negative nexus opinions, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's back disability had its onset during active service. As noted above, the Veteran is competent to state when his back pain and limited range of motion began and how often it occurs. See Jandreau; Buchanan. The Veteran has been consistent in the history he has provided, and there is no conflicting evidence regarding the history of onset or unremitting nature of his back disability. 

In summary, based on his report of a back injury during service and on the Veteran's competent statements regarding unremitting back disability after active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a back disability are met. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability is granted.


REMAND

In a September 2015 medical opinion, the VA examiner stated that osteoarthritis in other parts of the body, including the back and neck, was a risk factor for osteoarthritis of the knees. The examiner also stated that low back pain treatment can cause erectile dysfunction. In light of the Board's grant of service connection for a back disability, supplemental medical opinions are needed as to the nature and etiology of the Veteran's erectile dysfunction and arthritis of the knees. 

Accordingly, the case is REMANDED for the following action:

1. Request that a VA physician review the claims file and provide a supplemental medical opinion regarding the etiology of the Veteran's erectile dysfunction and arthritis of the knees, to include as secondary to the Veteran's service-connected back disability. The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA physician. The VA physician should note such review in the examination report (another examination of the Veteran is not required).

If the VA physician determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The VA physician should offer the following opinions: 

It is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction was (i) caused or (ii) aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include diabetes mellitus and a back disability? If the opinion is that one or more of the service-connected disabilities aggravated the erectile dysfunction, the VA physician should specify, so far as possible, the degree of disability resulting from such aggravation.

Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's arthritis of the knees was caused by or is otherwise etiologically related to service, to include the Veteran's lay report of injuring his knees jumping from a helicopter. In light of the Veteran's combat service, the VA physician should accept as true his reports of injuring his knees jumping from a helicopter.

It is at least as likely as not (a 50 percent probability or greater) that the Veteran's arthritis of the knees was (i) caused or (ii) aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include a back disability? If the opinion is that one or more of the service-connected disabilities aggravated the arthritis of the knees, the VA physician should specify, so far as possible, the degree of disability resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


